Citation Nr: 1113962	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-23 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating for coronary artery disease (CAD) with hypertension in excess of 10 percent from February 28, 2005 to October 5, 2006, in excess of 30 percent from October 6, 2006 to June 11, 2007 and in excess of 60 percent from June 12, 2007.  

2.  Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

3.  Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina

The Board notes that the CAD issue has been pending since the grant of service connection and assignment of the initial rating.  The Veteran filed a notice of disagreement in July 2006 and was provided a statement of the case in September 2006.  However, the RO continued to issue rating decisions and supplemental statements of the case as the Veteran's CAD rating went from 10 percent to 30 percent to its current 60 percent.  Additional evidence continued to be submitted and although there is a September 2007 rating decision, no subsequent supplemental statement of the case was ever issued, meaning that the 60 day appeal period was still open because it had not yet begun to run.  The Veteran finally submitted a written substantive appeal in September 2009 that appeals all of the RO's staging of the rating, going back to its initial rating.  





FINDINGS OF FACT

1.  From February 28, 2005 to October 5, 2006, the Veteran's coronary artery disease with hypertension did not show a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.   

2.  From October 6, 2006 to the present, the Veteran's coronary artery disease with hypertension was manifested by manifested by workload of not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope and there has been at least one test demonstrating ventricular dysfunction with an ejection fraction of less than 45 percent; however, there is no evidence of chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

3.  Prior to August 17, 2009, the evidence of record indicates the Veteran's peripheral neuropathy of the left lower extremity displays moderate incomplete paralysis.  

4.  Prior to August 17, 2009, the evidence of record indicates the Veteran's peripheral neuropathy of the right lower extremity displays moderate incomplete paralysis.  

5.  From August 17, 2009, the evidence of record indicates the Veteran's peripheral neuropathy of the left lower extremity displays moderately severe incomplete paralysis.  

6.  From August 17, 2009, the evidence of record indicates the Veteran's peripheral neuropathy of the right lower extremity displays moderately severe incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for coronary artery disease, status post myocardial infarction, between February 28, 2005 to October 5, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.104a, Diagnostic Code 7005 (2010). 

2.  The criteria for a rating of 60 percent for coronary artery disease with hypertension, from October 6, 2006 to June 11, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.104a, Diagnostic Code 7005. 

3.  The criteria for a rating in excess of 60 percent for coronary artery disease with hypertension, from June 11, 2007 to the present, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.104a, Diagnostic Code 7005.

4.  The criteria for a 20 percent rating for peripheral neuropathy of the left lower extremity have been met, prior to August 17, 2009.  38 C.F.R. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520.  

5.  The criteria for a 20 percent rating for peripheral neuropathy of the right lower extremity have been met, prior to August 17, 2009.  38 C.F.R. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520.  

6.  The criteria for a 40 percent rating for peripheral neuropathy of the left lower extremity have been met from August 17, 2009.  38 C.F.R. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520.  

7.  The criteria for a 40 percent rating for peripheral neuropathy of the right lower extremity have been met from August 17, 2009.  38 C.F.R. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. §1155 (West 2002 & Supp. 2010); 38 C.F.R. §4.1 (2010).

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. §4.1; Schafrath v. Derwinski, 1 Vet App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. §4.2 (2010).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2010).





CAD

A. Rating Criteria

The Veteran's CAD disability evaluation is rated under Diagnostic Code 7005.  Evaluations depend, at least in part, on the workload that results in certain symptoms.  This workload is expressed in metabolic equivalents (METs).  

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Under the applicable criteria for a 10 percent rating, the evaluation accounts for situations where a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  Id.  The next higher evaluation of 30 percent is assigned where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.  A 60 percent rating is assigned where there is more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent.  Id.  The maximum 100 percent rating is assigned for documented coronary artery disease (DC 7005) or myocardial infarction (DC 7006) resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.  

B.  Analysis

An August 2006 VA examiner noted that the Veteran was diagnosed with CAD in 2000.  The Veteran reported some chest pain with exertion, dyspnea on exertion, fatigue and dizziness.  Current achievable METs were very limited because of his chronic back pain.  The examiner estimated his achievable METs as being approximately five, but no actual testing was done.  A September 2006 cardiology note related to this exam notes that the Veteran had a normal size left ventricle with normal wall motion and contractility and a calculated left ventricular ejection fraction of 55 percent.   

A private October 2006 treatment record shows that the Veteran underwent a left heart catheterization which revealed mild triple vessel disease, mild to moderate left ventricle dysfunction with global hypokineses and an ejection fraction of 45 percent.  A January 2007 VA examiner diagnosed the Veteran with coronary artery disease with congestive heart failure and estimated his achievement of METs to be approximately 5.  In addition, the examiner noted the left ventricular ejection fraction of 45 percent.  A June 2007 VA examiner noted that the Veteran's nuclear stress test from September 2006 of 55 percent left ventricular ejection fraction was probably the most accurate.  A November 2008 VA examiner noted that an echocardiogram performed showed that the left ventricle showed no dilation and no hypertrophy, with an ejection fraction of 50 to 65 percent.  The examiner also noted that the best subjective estimation of METs is less than 5, although an exercise tolerance test could not be performed due to the Veteran's low back pain.  

The Board has reviewed all evidence of record and finds that from February 28, 2005 to October 5, 2006, the Veteran's coronary artery disease with hypertension, was not manifested by a workload of greater than 5 METs but not greater than 7 METs (as he could not be tested) that results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.   The Board also finds that from October 6, 2006 to the present, the Veteran's coronary artery disease with hypertension is manifested by manifested by workload of not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope and there has been at least one test demonstrating ventricular dysfunction with an ejection fraction of less than 45 percent; however, there is no evidence of chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

Therefore, based on the above, the Board finds that the evidence is against a rating in excess of 10 percent for service-connected CAD with hypertension from to October 5, 2006.  The evidence also shows that the Veteran warrants a 60 percent rating, but no more, for CAD with hypertension from October 6, 2006 to the present.  

Peripheral Neuropathy of the Bilateral Lower Extremities

A. Increased Rating Criteria

Under 38 C.F.R. §4.20, in rating peripheral neuropathy attention is given to sensory or motor impairment as well as trophic changes (described at 38 C.F.R. §4.104, Diagnostic Code 7115).

Peripheral neuropathy which is wholly sensory is mild or, at most, moderate.  With dull and intermittent pain in a typical nerve distribution, it is at most moderate.  With no organic changes it is moderate or, if of the sciatic nerve, moderately severe.  With loss of reflexes, muscle atrophy, sensory disturbance and constant pain that at times is excruciating, it is at most severe.  Peripheral nerves ratings are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. §§4.123, 4.124, 4.124a.

"'Sciatic' refers to the sciatic nerve; sciatica is used to refer to 'a syndrome characterized by pain radiating from the back into the buttock and into the lower extremity along its posterior or lateral aspect, and most commonly caused by prolapsed of the intervertebral disk' the term is also used to refer to pain anywhere along the course of the sciatic nerve.'"  Ferraro v. Derwinski, 1 Vet. App. 326, 329-30 (1991).

Sciatic neurological manifestations are rated under Diagnostic Code 8520 as paralysis of the sciatic nerve.  The criterion for a 10 percent rating is "mild" incomplete paralysis.  The criterion for 20 percent is "moderate" incomplete paralysis and 40 percent when "moderately severe" incomplete paralysis.  When severe with marked muscular atrophy, a 60 percent rating is warranted for complete paralysis (with foot drop, no active movement possible below the knee, and weakened or, very rarely, lost knee flexion).  See also 38 C.F.R. §4.124a, Diagnostic Codes 8620, 8720 (for sciatic neuritis and neuralgia).

Note that the maximum for complete neuropathy of lower extremity peripheral nerves other than the sciatic nerve (Diagnostic Codes 8520 through 8530) is no more than 40 percent and only when there is motor impairment.

B.  Analysis

Because the evidence with respect to the bilateral lower extremities has been relatively uniform in nature, the disabilities will be discussed together.  This is done for ease of discussion and is not intended to combine the disabilities into one disability with one rating.

An August 2006 VA examiner notes the Veteran has neuropathy, but that pulses were 2+ in the lower extremities.  A June 2007 VA examiner noted that the Veteran reported burning in his feet.  Extremity examination showed no ankle edema, but vibratory sensation was diminished in the finger and toes and pinprick was 60 percent of normal in the right tows and 100 percent of normal in the left toes.  An April 2008 VA treatment record notes that the Veteran was complaining of burning feet.  DP pulses were absent in the right but PT pulses were intact bilateral.  Light touch was decreased and vibratory sensation was decreased bilaterally.  The Veteran was unable to sense a 5.08 mm tension wire at the digits and dorsal feet bilaterally.  An October 2008 VA examiner noted that the Veteran had symptoms associated with peripheral neuropathy; including burning and tingling of his bilateral lower extremities.  

An August 17, 2009 private examiner noted that the Veteran was presenting for a diabetic foot examination.  Dorsalis pedis pulses were 0/4, same as left.  Posterior tibial pulses were 0/4, same as left.  There were varicosities on the anterior aspect of the left and right ankles.  Skin temperature of the lower extremities was cool to cool, proximal to distal, no hair and thin, shiny skin.  Both feet demonstrated significantly decreased light touch, sharp sensation, proprioception and vibration sense.  The Veteran could not feel cold sensation, sharp sensation, wet sensation or the 10-g monofilament test.  Some minimal vibratory sense was felt intermittently below the knee.  Right Achilles reflex, patellar reflex and left patellar reflex was 0/4.  There was no Charcot joint changes or arch collapse, atrophy of the fat pad or depressed metatarsals.  

During the Veteran's September 2009 hearing before the undersigned, he testified to the tingling, burning and pain in his lower extremities.  He indicated that he has trouble walking and standing sometimes, which is significant because he is a custodian.  He also wears inserts for his feet and shoes.  

A September 2009 statement from his employer indicates that that the Veteran has used a good deal of sick leave for his various service-connected disabilities, but the official does not differentiate between the disabilities the Veteran used the sick leave for (he includes disabilities other than the just the Veteran's peripheral neuropathy.  

As stated above, sciatic neurological manifestations are rated under Diagnostic Code 8520 and the criterion for a 10 percent rating is "mild" incomplete paralysis while the criterion for 20 percent is "moderate" incomplete paralysis.

The Board finds that based on the record, the Veteran's symptoms represent incomplete paralysis.  The Board notes that the Veteran was suffering from these peripheral neuropathy symptoms since his request for an increased rating, as exhibited by his contentions and in the medical evidence as laid out above.  The Board finds that prior to August 17, 2009 these symptoms are best characterized as moderate.  The Veteran's symptoms are characterized by some pain, tingling, burning, numbness, difficulty walking and standing and decrease of vibratory and temperature sensation.  As of August 17, 2009, the Veteran's symptoms represent moderately severe incomplete paralysis.  The Veteran's symptoms are characterized as of this date by "significantly decreased" light touch, sharp sensation, proprioception and vibration sense, with no feeling of cold sensation, sharp sensation, or wet sensation and only minimal vibratory sense felt intermittently below the knee and sharp sensation interpreted as light touch only.  

However, the Veteran's symptoms do not represent severe incomplete or complete paralysis.  Specifically, a severe incomplete rating must include marked muscular atrophy, which does not appear present here.  The symptoms are also not indicative of complete paralysis, such as where the foot dangles or drops, or where there is no active movement possible of the muscles below the knee, or where flexion of the knee is weakened or lost, are not documented in this record.  

Therefore, the Board finds that the Veteran is entitled to a 20 percent rating for peripheral neuropathy of the left lower extremity prior to August 17, 2009 and a 20 percent rating for peripheral neuropathy of the right lower extremity prior to August 17, 2009, due to moderate incomplete paralysis.  In addition, the Veteran is entitled to a 40 percent rating for peripheral neuropathy of the left lower extremity from August 17, 2009 and a 40 percent rating for peripheral neuropathy of the right lower extremity from August 17, 2009.  

Extraschedular evaluation for disabilities

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's disabilities.  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disabilities are specifically contemplated under the appropriate ratings criteria (which explicitly considers the Veteran's symptoms as listed under the relevant diagnostic codes, including heart related symptoms and whether the Veteran's peripheral neuropathy is mild, moderate, severe, moderately severe or complete paralysis).  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

In any case, there is nothing in the record to indicate that the service-connected disabilities causes impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  The evidence does not support the proposition that the Veteran's service-connected disability present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. §3.321(b)(1) (2010).

Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2009). 

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

In this case, TDIU consideration is not warranted as there is no evidence or contention that the Veteran is unemployable.  The Veteran reports that he is currently employed full-time.  Hence, TDIU is not for consideration.  VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999).





Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The elements of proper notice include informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159.

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board concludes that VA has met its duty to notify the Veteran concerning his claim.  In this case, the Veteran was notified of the respective duties of the claimant and of VA, as well as of the evidence needed to substantiate his claims by letters in March 2005, July 2006, May 2007 and September 2008.  The July 2006 and May 2007 letters provided the Veteran with the specific notice required by Dingess, supra.  

The Board notes that VAOPGCPREC 8-2003 interpreted that, if, in response to notice of its decision on a claim for which VA has already given the section 5103(a) notice, VA receives a notice of disagreement that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In any event, the Board finds that the Veteran is not prejudiced by the manner or timing of VCAA notice in this case.  He was given the rating criteria for his peripheral neuropathy disability in the various rating decisions and the statement of the case.  These notifications show that a reasonable person could be expected to understand what was needed to substantiate the claims.  Further, the Veteran has been represented by multiple Veterans' Service Organizations during this appeal process and has had a meaningful opportunity to assist in the development of his claim.  Thus, the Veteran was accordingly made well aware of the requirements for increased evaluations pursuant to the applicable diagnostic criteria.  The Veteran described to what extent his peripheral neuropathy impacted his daily activities in his VA examinations.  Consequently, it is also demonstrated that the Veteran had actual knowledge of the specific rating criteria for peripheral neuropathy, and why higher ratings had not been assigned, as well as an opportunity to present evidence and argument to support a higher rating.

The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence to support his claim.  The record contains his service treatment records.  VA treatment records have been associated with the claims file.  The record also contains private treatment records.  The Veteran was provided VA examinations for his various disabilities on appeal.  The Veteran testified before the undersigned.  Statements of the Veteran have been associated with the record.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  The Veteran has not indicated that there are any available additional pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  






      (CONTINUED ON NEXT PAGE)

ORDER

An initial rating in excess of 10 percent for coronary artery disease with hypertension from February 28, 2005 to October 5, 2006, is denied.

A rating of 60 percent for coronary artery disease with hypertension, from October 6, 2006 to June 11, 2007, is granted.  

A rating in excess of 60 percent coronary artery disease with hypertension from June 12, 2007, is denied.  

An increased 20 percent rating for peripheral neuropathy of the left lower extremity is granted, prior to August 17, 2009. 

An increased 20 percent rating for peripheral neuropathy of the right lower extremity is granted, prior to August 17, 2009.

An increased 40 percent rating for peripheral neuropathy of the left lower extremity is granted from August 17, 2009.

An increased 40 percent rating for peripheral neuropathy of the right lower extremity is granted from August 17, 2009.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


